UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


CENTENNIAL LLC,                          
                  Plaintiff-Appellant,
                  v.                              No. 00-2566
MARTIN BECKER,
                 Defendant-Appellee.
                                         
          Appeal from the United States District Court
         for the District of South Carolina, at Columbia.
           Cameron McGowan Currie, District Judge.
                        (CA-97-1126-3-22)

                   Submitted: December 20, 2001

                       Decided: January 15, 2002

  Before WILKINSON, Chief Judge, MICHAEL, Circuit Judge,
            and HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Thornwell F. Sowell, III, A. Burns Jones, SOWELL, GRAY, STEPP,
& LAFFITTE, L.L.C., Columbia, South Carolina, for Appellant. Stu-
art F. Pierson, TROUTMAN SANDERS, L.L.P., Washington, D.C.,
for Appellee.
2                     CENTENNIAL LLC v. BECKER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Centennial, L.L.C., appeals from the district court’s order granting
summary judgment in favor of Martin Becker in Centennial’s action
in which it sought a declaratory judgment and an accounting from
Becker for any proceeds he might receive from his qui tam action
filed under the False Claims Act, 31 U.S.C.A. § 3729-3731 (West
1983 & Supp. 2001). Centennial asserted that the False Claims Act
case was based on information Becker discovered within the course
and scope of his agency relationship with Centennial. We have previ-
ously granted the motion to submit this case for a decision on the
briefs without oral argument. We now affirm.

   Centennial contends that the district court erred in granting sum-
mary judgment because the evidence showed that there existed some
genuine issues of fact, which would preclude the entry of summary
judgment. It also argues that the court erred in granting summary
judgment when Centennial had not been afforded full discovery. We
agree with the district court that Centennial’s asserted issues of fact
are based on mere speculation. See Ennis v. Nat’l Ass’n of Bus. &
Educ. Radio, Inc., 53 F.3d 55, 62 (4th Cir. 1995). Accordingly, after
review of the materials in the Joint Appendices and the arguments
presented in the parties’ briefs, we find no reversible error, and there-
fore affirm on the reasoning of the district court. See Centennial,
L.L.C. v. Becker, No. CA-97-1126-3-22 (D.S.C. Nov. 15, 2000).

                                                            AFFIRMED